Exhibit 10.3

[Insert Dealer Name]

[Insert Dealer Address]

August [__], 2013

To:

ServiceSource International, Inc.
634 Second Street
San Francisco, California 94107
Attention: [      ]
Telephone No.: [      ]
Facsimile No.: [      ]



 

Re: [Base] [Additional] Call Option Transaction

The purpose of this letter agreement (this "Confirmation") is to confirm the
terms and conditions of the call option transaction entered into between
[______] ("Dealer") and ServiceSource International, Inc. ("Counterparty") as of
the Trade Date specified below (the "Transaction"). This letter agreement
constitutes a "Confirmation" as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the "Equity Definitions"), as published by the International Swaps
and Derivatives Association, Inc. ("ISDA") are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
August [__], 2013, (the "Offering Memorandum") relating to the [_]% Convertible
Senior Notes due 2018 (as originally issued by Counterparty, the "Convertible
Notes" and each USD 1,000 principal amount of Convertible Notes, a "Convertible
Note") issued by Counterparty in an aggregate initial principal amount of
USD [_____] [(as increased by up to an aggregate principal amount of USD [___]
if and to the extent that the Representative (as defined herein) exercises its
option to purchase additional Convertible Notes pursuant to the Purchase
Agreement (as defined herein))]1 pursuant to an Indenture to be dated August
[___], 2013 (the "Indenture"), between Counterparty and Wells Fargo Bank, N.A.,
as trustee (the "Trustee"). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein, in
each case, will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the [draft of the Indenture last reviewed by Dealer and
Counterparty as of the date of this Confirmation, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties]2 [Indenture as
executed]3. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended following such date, any such amendment (other than any
amendment pursuant to Section 10.01(j) of the Indenture that, as determined by
the Calculation Agent, conforms the Indenture to the description of the
Convertible Notes in the Offering Memorandum) will be disregarded for purposes
of this Confirmation unless the parties agree otherwise in writing.4

__________________

1 Delete for Additional Call Option Confirmation.
2 Insert in the Base Call Option Confirmation. Insert in the Additional Call
Option Confirmation if it is executed before closing of the base deal.
3 Insert in the Additional Call Option Confirmation, but only if it is executed
after closing of the base deal.
4 To be guaranteed by parent if trade booked through entity that does not hold
deposits.

--------------------------------------------------------------------------------



Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties'
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the "Agreement") as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms

.

 

Trade Date:

August [__], 2013

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:

"Modified American", as described under "Procedures for Exercise" below

Option Type:

Call

Buyer:

Counterparty

Seller:

Dealer

Shares:

The common stock of Counterparty, par value USD 0.0001 per share (Exchange
symbol "SREV")

Number of Options:

[____]5. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

[__]6%

Option Entitlement:

A number equal to the product of the Applicable Percentage and [__]7

Strike Price:

USD [___]8

Premium:

USD [___]

Premium Payment Date:

August [__], 2013

__________________

5 For the Base Call Option Confirmation, to be the number of Convertible Notes
in principal amount of $1,000 initially issued on the closing date for the
Convertible Notes. For the Additional Call Option Confirmation, to be the number
of additional Convertible Notes in principal amount of $1,000.
6 To be the relevant percentage for each Dealer.
7 To be the initial Conversion Rate for the Convertible Notes.
8 To be the Initial Conversion Price for the Convertible Notes.

2

--------------------------------------------------------------------------------



Exchange:

The NASDAQ Global Select Market

Related Exchange(s):

All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words "United States" before the word "exchange" in the tenth
line of such section.

Excluded Provisions:

Section 14.03 and Section 14.04(h) of the Indenture

Procedures for Exercise

.  

Conversion Date:

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(c) of the Indenture. Options may only be exercised hereunder on a
Conversion Date in respect of the Convertible Notes and only in an amount equal
to the number of $1,000 principal amount of Convertible Notes converted on such
Conversion Date.

Free Convertibility Date:

February 1, 2018

Expiration Time:

The Valuation Time

Expiration Date:

August 1, 2018, subject to earlier exercise

Multiple Exercise:

Applicable, as described under "Automatic Exercise" below

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions and subject to Section
9(h)(ii), on each Conversion Date in respect of which a "Notice of Conversion"
(as defined in the Indenture) that is effective as to Counterparty has been
delivered by the relevant converting Holder, a number of Options equal to [(i)]
the number of Convertible Notes in denominations of USD 1,000 as to which such
Conversion Date has occurred [minus (ii) the number of Options that are or are
deemed to be automatically exercised on such Conversion Date under the Base Call
Option Transaction Confirmation letter agreement dated August [__], 2013 between
Dealer and Counterparty (the "Base Call Option Confirmation"),]9 shall be deemed
to be automatically exercised; provided that such Options shall be exercised or
deemed exercised only if Counterparty or the Trustee on behalf of Counterparty
has provided a Notice of Exercise to Dealer in accordance with "Notice of
Exercise" below.

 

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
"Automatic Exercise" above, in order to exercise any Options on any Conversion
Date, Counterparty or the Trustee on behalf of Counterparty must notify Dealer
in writing before 5:00 p.m. (New York City time) on the

__________________

9 Insert in the Additional Call Option Confirmation only.

3

--------------------------------------------------------------------------------



 

Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period (the "Exercise Notice Deadline") for the Options
being exercised of (i) the number of such Options (and the number of $1,000
principal amount of Notes being converted on such Conversion Date), (ii) the
scheduled first day of the Settlement Averaging Period and the scheduled
Settlement Date and (iii) if Counterparty elects a Settlement Method for such
Options other than Net Share Settlement, such notice shall also include
information, representations, acknowledgments and agreements required pursuant
to "Settlement Method Election Conditions" below; provided that notwithstanding
the foregoing, such notice (and the related exercise of Options) shall be
effective if given after the Exercise Notice Deadline, but prior to 4:00 p.m.
(New York City time) on the fifth Scheduled Valid Day following the Exercise
Notice Deadline, in which event the Calculation Agent shall have the right to
adjust the delivery obligation under this Confirmation as appropriate to reflect
the reasonable additional costs (including, but not limited to, hedging
mismatches and market losses) and reasonable expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice on or prior to
the Exercise Notice Deadline and Dealer's obligation to make any payment or
delivery in respect of such exercise shall not be extinguished; and provided
further that in respect of any Options relating to Convertible Notes with a
Conversion Date occurring on or after the Free Convertibility Date, (A) such
notice may be given at any time before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the information required in clause (i) above, and (B) if the Settlement
Method for such Options is not Net Share Settlement, Dealer shall have received
a separate notice (the "Notice of Final Settlement Method") in respect of all
such Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying the information required in clause (iii) above.

Valuation Time:

The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

"`Market Disruption Event' means (i) a failure by the primary U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading to open for trading during its regular trading session or
(ii) the occurrence or existence prior to 1:00 p.m., New York City time, on any
Scheduled Valid Day for the Shares for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant stock exchange or otherwise) in the Shares or in any options contracts
or futures contracts relating to the Shares."

4

--------------------------------------------------------------------------------



Settlement Terms

.  

Settlement Method:

For any Option, Net Share Settlement; provided that Counterparty may elect Cash
Settlement or Combination Settlement for such Option if the Settlement Method
Election Conditions have been satisfied and Counterparty or the Trustee on
behalf of Counterparty shall have notified Dealer of the Settlement Method in
the Notice of Exercise or Notice of Final Settlement Method, as applicable, for
such Option; provided further that if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Notes (A) entirely
in Shares pursuant to Section 14.02(a) of the Indenture (together with cash in
lieu of fractional Shares) (such settlement method, "Settlement in Shares"), or
(B)(x) in a combination of cash and Shares pursuant to Section 14.02(a) of the
Indenture with a Specified Option Cash Amount (as defined below) less than USD
1,000 (such settlement method, "Low Cash Combination Settlement"), or (y) in a
combination of cash and Shares pursuant to Section 14.02(a) of the Indenture
with a Specified Option Cash Amount (as defined below) equal to USD 1,000, then,
in each case, the relevant Settlement Method for such Option shall be Net Share
Settlement.

Settlement Method Election Conditions:

In order to elect a Settlement Method other than Net Share Settlement for any
Option, the Notice of Exercise or Notice of Final Settlement Method, as
applicable, shall contain:

 

(i) Counterparty's election of such other Settlement Method for the related
Convertible Notes, which shall correspond to Counterparty's election under the
Convertible Notes of whether it elects to settle its conversion obligations in
respect of the related Convertible Notes:

 

(A) in a combination of cash and Shares pursuant to Section 14.02(a) of the
Indenture with a Specified Option Cash Amount (as defined below) greater than
USD 1,000, in which case such other Settlement Method shall be Combination
Settlement; or

 

(B) entirely in cash pursuant to Section 14.02(a) of the Indenture, in which
case such other Settlement Method shall be Cash Settlement;

 

(ii) if such other Settlement Method is Combination Settlement, the fixed amount
of cash per Convertible Note applicable to the settlement of each related
Convertible Note (the "Specified Option Cash Amount");

 

(iii) a representation that, on the date of such Notice of Exercise or Notice of
Final Settlement Method, as applicable, Counterparty is not in possession of any
material non-public information with respect to Counterparty or the Shares;

5

--------------------------------------------------------------------------------



 

(iv) a representation that Counterparty is electing the Settlement Method for
the related Convertible Note and such Settlement Method in good faith and not as
part of a plan or scheme to evade the prohibitions of Rule 10b-5 under the
Securities Exchange Act of 1934, as amended (the "Exchange Act");

 

(v) a representation that Counterparty has not entered into or altered any
hedging transaction relating to the Shares corresponding to or offsetting the
Transaction;

 

(vi) a representation that Counterparty is not electing the Settlement Method
for the related Convertible Note and such Settlement Method to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares); and

 

(vii) an acknowledgment by Counterparty that (A) any transaction by Dealer
following Counterparty's election of the Settlement Method for the related
Convertible Note and such Settlement Method shall be made at Dealer's sole
discretion and for Dealer's own account and (B) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when, whether or at what
price to effect such transactions, including, without limitation, the price paid
or received per Share pursuant to such transactions, or whether such
transactions are made on any securities exchange or privately.

Net Share Settlement:

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the "Net Share
Settlement Amount") equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.

 

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

6

--------------------------------------------------------------------------------



Combination Settlement:

If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:

 

(i) an amount of cash (the "Combination Settlement Cash Amount") equal to the
sum, for each Valid Day during the Settlement Averaging Period for such Option,
of (A) an amount (the "Daily Combination Settlement Cash Amount") equal to the
lesser of (1) the product of (x) the Applicable Percentage and (y) the excess
of (i) the Specified Option Cash Amount over (ii) USD 1,000 and (2) the Daily
Option Value, divided by (B) the number of Valid Days in the Settlement
Averaging Period; provided that if the calculation in clause (A) above results
in zero or a negative number for any Valid Day, the Daily Combination Settlement
Cash Amount for such Valid Day shall be deemed to be zero; and

 

(ii) a number of Shares (the "Combination Settlement Share Amount") equal to the
sum, for each Valid Day during the Settlement Averaging Period for such Option,
of a number of Shares for such Valid Day (the "Daily Combination Settlement
Share Amount") equal to (A) (1) the Daily Option Value on such Valid Day minus
the Daily Combination Settlement Cash Amount for such Valid Day, divided by (2)
the Relevant Price on such Valid Day, divided by (B) the number of Valid Days in
the Settlement Averaging Period; provided that if the calculation in clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

 

provided

that in no event shall the sum of (x) the Combination Settlement Cash Amount for
any Option and (y) the Combination Settlement Share Amount for such Option
multiplied by the Applicable Limit Price on the Settlement Date for such Option
exceed the Applicable Limit for such Option.  

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

Cash Settlement:

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the "Cash Settlement Amount") equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount
exceed the Applicable Limit for such Option.

7

--------------------------------------------------------------------------------



Daily Option Value:

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

Applicable Limit:

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, delivered
to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

On any day, the opening price as displayed under the heading "Op" on Bloomberg
page "SREV <equity>" (or its equivalent successor if such page is not
available).

Valid Day:

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, "Valid Day" means a Business
Day.

Scheduled Valid Day:

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
"Scheduled Valid Day" means a Business Day.

Business Day:

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading "Bloomberg VWAP" on Bloomberg page "SREV <equity> AQR" (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading on the Exchange to the Scheduled Closing Time
of the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day
determined, by the Calculation Agent in good faith and in a reasonable manner
(using a volume-weighted average method, if practicable)). The Relevant Price
will be determined without regard to after-hours trading or any other trading
outside of the regular trading session trading hours.

8

--------------------------------------------------------------------------------



Settlement Averaging Period:

For any Option and regardless of the Settlement Method applicable to such
Option:

 

(i) if the related Conversion Date occurs prior to the Free Convertibility Date,
the 50 consecutive Valid Day period beginning on, and including, the second
Valid Day after such Conversion Date; provided that if the Notice of Exercise
for such Option specifies that Settlement in Shares or Low Cash Combination
Settlement applies to the related Convertible Note, the Settlement Averaging
Period shall be the 100 consecutive Valid Day period beginning on, and
including, the second Valid Day after such Conversion Date; or

 

(ii) if the related Conversion Date occurs on or after the Free Convertibility
Date, the 50 consecutive Valid Day period beginning on, and including, the 52nd
Scheduled Valid Day immediately preceding the Expiration Date; provided that if
the Notice of Exercise or Notice of Final Settlement Method, as applicable, for
such Option specifies that Settlement in Shares or Low Cash Combination
Settlement applies to the related Convertible Note, the Settlement Averaging
Period shall be the 100 consecutive Valid Days beginning on, and including, the
102nd Scheduled Valid Day immediately preceding the Expiration Date.

Settlement Date:

For any Option, the third Business Day immediately following the last Valid Day
of the Settlement Averaging Period for such Option.

Settlement Currency:

USD

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
"Physically-settled" shall be read as references to "Share Settled." "Share
Settled" in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty's status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be "restricted securities" (as defined in Rule 144 under the Securities Act of
1933, as amended (the "Securities Act")).

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

9

--------------------------------------------------------------------------------



Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a "Potential
Adjustment Event" means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the "Conversion Rate" or the composition of a "unit of Reference
Property" or to any "Last Reported Sale Price," "Daily VWAP," "Daily Conversion
Value" or "Daily Settlement Amount" (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to holders of the Convertible Notes (upon conversion or otherwise) or (y) any
other transaction in which holders of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of Section 14.04(c) of the Indenture
or the fourth sentence of Section 14.04(d) of the Indenture).

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent in good faith disagrees
with any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets) and determines that such
adjustment was materially inaccurate or based on materially inaccurate inputs,
then in each such case, the Calculation Agent will determine the adjustment to
be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction in a commercially reasonable manner; provided
further that, notwithstanding the foregoing, if any Potential Adjustment Event
occurs during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event.

Dilution Adjustment Provisions:

Sections 14.04(a), 14.04(b), 14.04(c), 14.04(d) and 14.04(e) and Section 14.05
of the Indenture.

10

--------------------------------------------------------------------------------



Extraordinary Events applicable to the Transaction:

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a "Merger Event" means the occurrence of any event or condition set
forth in the definition of "Merger Event" in Section 14.07(a) of the Indenture.

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a "Tender Offer" means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequence of Merger Events /

 

Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) Counterparty to the Transaction following such Merger Event or
Tender Offer will not be a corporation or will not be the Issuer following such
Merger Event or Tender Offer, then Dealer, in its sole discretion, may elect for
Cancellation and Payment (Calculation Agent Determination) to apply.

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
"regulation" in the second line thereof with the words "(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),"
and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word "Shares" with the phrase "Hedge Positions".

11

--------------------------------------------------------------------------------



Failure to Deliver:

Applicable

Hedging Disruption:

Applicable; provided that:

 

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a)
inserting the following words at the end of clause (A) thereof: "in the manner
contemplated by the Hedging Party on the Trade Date" and (b) inserting the
following two phrases at the end of such Section:

 

"For the avoidance of doubt, the term "equity price risk" shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms."; and

 

(ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words "to terminate the
Transaction", the words "or a portion of the Transaction affected by such
Hedging Disruption".

Increased Cost of Hedging:

Not Applicable

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

Determining Party:

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable

4. Calculation Agent.

Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by email to the
email address provided by Counterparty in such prior written request a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such calculation; provided,
however, that in no event will Dealer be obligated to share with Counterparty
any proprietary or confidential data or information or any proprietary models
used by it.

12

--------------------------------------------------------------------------------



    Account Details.

    Account for payments to Counterparty:
    
    Bank: [___]
    
    [___]
    [___]
    ABA#: [___]
    SWIFT: [___]
    Acct Name: [___]
    Acct No.: [___]
    
    Account for delivery of Shares to Counterparty:
    
    To be provided by Counterparty.
    
    Account for payments to Dealer:
    
    Bank: [___]
    
    [___]
    [___]
    ABA#: [___]
    SWIFT: [___]
    Acct Name: [___]
    Acct No.: [___]
    
    Account for delivery of Shares from Dealer:
    
    To be provided by Dealer.

    Offices.

 5. The Office of Counterparty for the Transaction is: Inapplicable,
    Counterparty is not a Multibranch Party.
 6. The Office of Dealer for the Transaction is: [____]

[________]

[________]

[________]

 

Notices.

Address for notices or communications to Counterparty:

To: ServiceSource International, Inc.
634 Second Street
San Francisco, California 94107

Attention: [___]

Telephone: [___]

Facsimile: [___]

Address for notices or communications to Dealer:

To: [___]

[___]

[___]

Attention: [___]

Telephone: [___]

Facsimile: [___]
Email: [___]

13

--------------------------------------------------------------------------------



With a copy to: [___]

[___]

[___]

Attention: [___]

Telephone: [___]

Facsimile: [___]

Email: [___]

Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in Section
1 of the Purchase Agreement (the "Purchase Agreement"), dated as of August [__],
2013, between Counterparty and Morgan Stanley & Co. LLC, as representative of
the Initial Purchasers party thereto (the "Representative"), are true and
correct and are hereby deemed to be repeated to Dealer as if set forth herein.
Counterparty hereby further represents and warrants to Dealer on the date hereof
and on and as of the Premium Payment Date that:

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty's part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an "investment company" as such term
is defined in the Investment Company Act of 1940, as amended.

Counterparty is an "eligible contract participant" (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended).

Counterparty and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Counterparty
or the Shares.

14

--------------------------------------------------------------------------------



No state or local (including any non-U.S. jurisdiction's) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing and (C) has total
assets of at least $50 million.

Other Provisions.



Opinions
. Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Trade Date, with respect to the due incorporation, existence and good standing
of Counterparty in Delaware, the due authorization, execution and delivery of
this Confirmation, and, in respect of the execution, delivery and performance of
this Confirmation, the absence of any conflict with or breach of any material
agreement required to be filed as an exhibit to Counterparty's Annual Report on
Form 10-K, Counterparty's certificate of incorporation or Counterparty's
by-laws. Delivery of such opinion to Dealer shall be a condition precedent for
the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.



Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise executes or engages in any
transaction or event (a "Conversion Rate Adjustment Event") that would lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
promptly give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a "Repurchase Notice") on such day if following such
repurchase or Conversion Rate Adjustment Event, as the case may be, the number
of outstanding Shares as determined on such day is (i) less than [__]10 million
(in the case of the first such notice) or (ii) thereafter more than [__]11
million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an "Indemnified Person") from
and against any and all losses (including losses relating to Dealer's hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 "insider", including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney's fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty's failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable and
documented legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty's failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall

__________________

10 To be the number of Shares outstanding that would cause Dealer's current
position in the shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by 0.5%.
11 To be the number of Shares that, if repurchased, would cause Dealer's current
position in the shares underlying the Transaction (including the number of
Shares underlying any additional transaction if the greenshoe is exercised in
full, and any Shares under pre-existing call option transactions with
Counterparty) to increase by a further 0.5% from the threshold for the first
Repurchase Notice.

15

--------------------------------------------------------------------------------



retain counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person and any others Counterparty may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding
contemplated by this paragraph that is in respect of which any Indemnified
Person is a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution.

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares) in violation
of the Exchange Act.

Transfer or Assignment.

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the "Transfer Options"); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 7(b) or any
obligations under Section 7(m) or 7(r) of this Confirmation;

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

16

--------------------------------------------------------------------------------



Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

Dealer may, without Counterparty's consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer's credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or [______], or (B) to any
other third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the transfer and (2) BBB- by Standard and Poor's Rating
Group, Inc. or its successor ("S&P"), or Baa3 by Moody's Investor Service, Inc.
("Moody's") or, if either S&P or Moody's ceases to rate such debt, at least an
equivalent rating or better by a substitute rating agency mutually agreed by
Counterparty and Dealer; provided that, solely as a result of such a transfer,
Counterparty shall not receive any payment from which an amount is required to
be deducted or withheld for or on account of a Tax with respect to which no
additional amount is required to the paid by the transferee under Section
2(d)(i)(4) of the Agreement (other than by reason of Section 2(d)(i)(4)(A) or
(B) thereof). If at any time at which (A) the Section 16 Percentage exceeds
7.5%, (B) the Option Equity Percentage exceeds 14.5%, or (C) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A), (B) or (C), an "Excess Ownership Position"), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the "Terminated Portion"), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction. The "Section 16
Percentage" as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and each person subject
to aggregation of Shares with Dealer under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder directly or indirectly
beneficially own (as defined under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder) and (B) the denominator of which is the number
of Shares outstanding. The "Option Equity Percentage" as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the sum of
(1) the product of the Number of Options and the Option

17

--------------------------------------------------------------------------------



Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The "Share Amount" as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a "Dealer Person")
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares ("Applicable Restrictions"), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The "Applicable Share Limit" means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer's obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty only to the extent of any such
performance.

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer's
hedging activities hereunder, Dealer reasonably determines that it would not be
practicable or advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a "Nominal Settlement Date"), elect to deliver the Shares on two or more
dates (each, a "Staggered Settlement Date") as follows:

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

if the Net Share Settlement or Combination Settlement terms set forth above were
to apply to the Nominal Settlement Date, then the Net Share Settlement or
Combination Settlement terms will apply on each Staggered Settlement Date,
except that the number of Shares deliverable pursuant to such terms will be
allocated among such Staggered Settlement Dates as specified by Dealer in the
notice referred to in clause (i) above.

Role of Agent. [Insert relevant Dealer agency language.]

18

--------------------------------------------------------------------------------



Additional Termination Events.

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture, then such event of default
shall constitute an Additional Termination Event applicable to the Transaction
and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, (B) the Transaction shall be the sole
Affected Transaction and (C) Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement.

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth opposite
"Notice of Exercise" in Section 2, of any Notice of Exercise in respect of
Options that relate to Convertible Notes as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to Section
14.03 of the Indenture in connection with a "Make-Whole Fundamental Change" (as
defined in the Indenture) shall constitute an Additional Termination Event as
provided in this Section 7(h)(ii).  Upon receipt of any such Notice of Exercise,
Dealer shall designate an Exchange Business Day following such Additional
Termination Event (which Exchange Business Day shall in no event be earlier than
the related settlement date for such Convertible Notes) as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the "Make-Whole Conversion Options") equal to the lesser of (A) the
number of such Options specified in such Notice of Exercise [minus the number of
"Make-Whole Conversion Options" (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes]12 and (B) the
Number of Options as of the date Dealer designates such Early Termination Date
and, as of such date, the Number of Options shall be reduced by the number of
Make-Whole Conversion Options.  Any payment hereunder with respect to such
termination (the "Make-Whole Unwind Payment") shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Make-Whole Conversion Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, in determining the
amount payable pursuant to Section 6 of the Agreement, the Calculation Agent
shall not take into account any adjustments to the Option Entitlement that
result from corresponding adjustments to the Conversion Rate (as defined in the
Indenture) pursuant to Section 14.03 of the Indenture); provided that the amount
of cash deliverable in respect of such early termination by Dealer to
Counterparty shall not be greater than the product of (x) the Applicable
Percentage and (y) the excess of (I) (1) the number of Make-Whole Conversion
Options multiplied by (2) the Conversion Rate (as defined in the Indenture, and
after taking into account any applicable adjustments to the Conversion Rate
pursuant to Section 14.03 of the Indenture) multiplied by (3) a market price per
Share determined by the Calculation Agent in a commercially reasonable manner
over (II) the aggregate principal amount of such Convertible Notes, as
determined by the Calculation Agent in a commercially reasonable manner.
Counterparty may irrevocably elect in the relevant Notice of Exercise to receive
any Make-Whole Unwind Payment in Shares, in which case, in lieu of making such
Make-Whole Unwind Payment as set forth above, Dealer shall deliver to
Counterparty, within a commercially reasonable period of time after such
designation as determined by Dealer (taking into account existing liquidity
conditions and Dealer's hedging and hedge unwind activity or settlement activity
in connection with such delivery) a number of Shares equal to (A) such
Make-Whole Unwind Payment, divided by (B) a price per Share determined by the
Calculation Agent in good faith and in a commercially reasonable manner;
provided that Counterparty may elect to receive a Make-Whole Unwind Payment in
Shares only if Counterparty represents and warrants to Dealer in writing on the
date of such election that Counterparty is not in possession of any material
non-public information regarding Counterparty or the Shares.

__________________

12 Insert in Additional Call Option Confirmation only.

19

--------------------------------------------------------------------------------



Amendments to Equity Definitions.

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word "or" after the word "official" and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor "or (C) at
Dealer's option, the occurrence of any of the events specified in Section
5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to that
Issuer."

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
"either party may elect" with "Dealer may elect" and (2) replacing "notice to
the other party" with "notice to Counterparty" in the first sentence of such
section.

No Setoff. Neither party shall have the right to set off any obligation that it
may have to the other party under the Transaction against any obligation such
other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (any
such amount, a "Payment Obligation"), Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below), unless (a)
Counterparty gives irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, no later than 12:00 p.m. (New York City time)
on the Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 6(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of Section
12.7 or Section 12.9 of the Equity Definitions, or the provisions of Section
6(d)(ii) of the Agreement, as the case may be, shall apply.

Share Termination Alternative:

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable (the "Share Termination Payment Date"), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

20

--------------------------------------------------------------------------------



Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Unit Price the Calculation Agent
may consider the purchase price paid in connection with the purchase of Share
Termination Delivery Property.

Share Termination Delivery Unit:

One Share or, if a Nationalization, Insolvency or Merger Event has occurred and
a corresponding adjustment to the Transaction has been made, a unit consisting
of the type and amount of such property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent.

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption "Representation and Agreement" in Section 2 will
be applicable, except that all references to "Physically-settled" shall be read
as references to "Share Termination Settled" and all references to "Shares"
shall be read as references to "Share Termination Delivery Units." "Share
Termination Settled" in relation to the Transaction means that the Share
Termination Alternative is applicable to the Transaction.

Waiver of Jury Trial

. Each party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding relating to the Transaction. Each party (i) certifies that no
representative, agent or attorney of either party has represented, expressly or
otherwise, that such other party would not, in the event of such a suit, action
or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that
it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.



Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer based on the advice of counsel, the Shares ("Hedge Shares")
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and enter into an agreement, in customary form and substance reasonably
satisfactory to Dealer, substantially in the form of an underwriting agreement
for a registered secondary offering of equity securities of companies comparable
in size, maturity and line of business; provided, however, that if Dealer, in
its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty, (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of
companies comparable in size, maturity and line of business, in customary form
and substance reasonably satisfactory to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary,

21

--------------------------------------------------------------------------------



in its reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement), or (iii) purchase the Hedge Shares from Dealer at the
Relevant Price on such Exchange Business Days, and in the amounts, requested by
Dealer.

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer's hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect transactions in Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer; provided that in no event
shall Dealer have the right to so postpone or add any Valid Day(s) or any such
other date beyond the 50th Valid Day immediately following the last Valid Day of
the relevant Settlement Averaging Period (determined without regard to this
Section 9(o)).

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer's right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided
further that nothing herein shall limit or shall be deemed to limit Dealer's
rights in respect of any transactions other than the Transaction.

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a "securities contract" and a "swap agreement" as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the "Bankruptcy
Code"), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party's right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a "contractual
right" as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a "margin payment"
or "settlement payment" and a "transfer" as defined in the Bankruptcy Code.

Notice of Certain Other Events. Counterparty covenants and agrees that:

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
"Consideration Notification Date"); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

22

--------------------------------------------------------------------------------



Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 ("WSTAA"), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party's otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction, (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction, (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

Early Unwind. In the event the sale of the ["Firm]13 ["Additional]14 Securities"
(as defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 7(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the "Early Unwind
Date"), the Transaction shall automatically terminate (the "Early Unwind") on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall elect (i) to purchase
from Dealer on the Early Unwind Date all Shares purchased by Dealer or one or
more of its affiliates in connection with the Transaction (the "Existing Hedge
Shares") at the aggregate price Dealer or any such affiliate paid for such
Shares (the "Early Unwind Amount") or (ii) for Dealer to sell the Existing Hedge
Shares during a period (the "Unwind Resale Period") commencing on the Exchange
Business Day following the Early Unwind Date and ending on the Exchange Business
Day on which Dealer completes the sale of all Existing Hedge Shares (and any
Make-whole Unwind Shares (as defined below), if applicable). If the Early Unwind
Amount exceeds the realized net proceeds from the sale by Dealer of the Existing
Hedge Shares, Counterparty shall transfer to Dealer by the open of the regular
trading session on the Exchange on the Exchange Trading Day immediately
following the last day of the Unwind Resale Period the amount of such excess
(the "Additional Unwind Amount"), at Counterparty's election, in cash or in a
number of Shares ("Make-whole Unwind Shares") in an amount that, based on the
estimated per Share resale value of such Make-whole Unwind Shares (as determined
by the Calculation Agent in a commercially reasonable manner), has a value equal
to the Additional Unwind Amount. The Unwind Resale Period shall continue to
enable the sale of the Make-whole Unwind Shares and this provision shall be
applied successively until the Additional Unwind Amount is equal to zero. In
connection with the sale of any Existing Hedge Shares and any Make-whole Unwind
Shares pursuant to this Section 7(u), Counterparty shall, at its election,
either (i) in order to allow Dealer to sell such Existing Hedge Shares and such
Make-whole Unwind Shares in a registered offering, make available to Dealer an
effective registration statement under the Securities Act and enter into an
agreement, in customary form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a

__________________

13 Insert for Base Call Option Confirmation.
14 Insert for Additional Call Option Confirmation.

23

--------------------------------------------------------------------------------



registered secondary offering of equity securities of companies comparable in
size, maturity and line of business (provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) of
this sentence shall apply) or (ii) in order to allow Dealer to sell such
Existing Hedge Shares and such Make-whole Unwind Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies comparable in size, maturity and line of business, in
customary form and substance reasonably satisfactory to Dealer (it being
understood and agreed that the sale price for such Existing Hedge Shares and
such Make-whole Unwind Shares pursuant to this clause (ii) shall reflect a
commercially reasonable liquidity discount from the public market price of the
Shares). In no event shall Company deliver a number of Shares pursuant to this
Section 7(u) greater than two times the aggregate number of Shares underlying
the Number of Options. Each of Dealer and Counterparty represents and
acknowledges to the other that, subject to the proviso included in this Section
7(u), upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

 

24

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to us.

Yours faithfully,

[_______]

 

 

 

By: ________________________________
Name:
Title:

[[__________]


as Agent



 

 

 

By: ________________________________
Name:
Title: ]

Accepted and confirmed
as of the Trade Date:

SERVICESOURCE INTERNATIONAL, INC.

By:

 

Authorized Signatory

Name: